                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                 MEMORANDUM DECISION
        Plaintiff,
                                                 Case No. 2:19-cv-00200-BSJ-DBP
v.
                                                 District Judge Bruce S. Jenkins
UNITED PARK CITY MINES COMPANY,
                                                 Magistrate Judge Dustin B. Pead
        Defendant.


       This matter was referred to the Court under 28 U.S.C. section 636(b)(1)(A). (ECF No.

27). This case is before the Court on Plaintiff United States of America’s (“USA”) short form

motion to compel document requests and a response to an interrogatory from Defendant United

Park City Mines Company (“UPCM”). (ECF 24).

       I.      Dispute

       USA argues there are shortcomings in UPCM’s responses to three document production

requests and to one interrogatory. (ECF No. 24 at 1). Additionally, USA states that UPCM is

acquiring scanned copies from an on-site inspection of pre-1982 documents, but that although

UPCM acquired a first batch of the scanned documents on September 26, 2019, UPCM has yet

to provide any documents. (Id. at 2-3).

       UPCM argues in its Opposition that USA is not acting in good faith in accordance with

the local and federal rules. (ECF No. 26 at 1) (Citing Fed. R. Civ. P 37(a)(1) and DUCivR 37-

1(a)). Specifically, UPCM points to USA’s statement that the parties held a meet-and-confer

phone call on October 18 and that during the meeting UPCM represented that “it intended to

produce [certain] documents the following week, but it has not yet done so.” (Id.; ECF No. 24 at



                                          Page 1 of 3
2). Although the meeting was on a Friday afternoon, USA filed its short form discovery motion

the following Monday morning, October 21, before 8:00 a.m. (ECF No. 26 at 1). UPCM argues

that the parties agreed to produce documents on a rolling basis. (Id. at 2). Furthermore, UPCM

states that it has produced many of the documents USA requested in the time since USA filed its

motion. (Id.).

       II.       Analysis

       The court denies USA’s short form motion to compel based on its failure to adequately

confer with UPCM. It is within the Court’s discretion to deny a motion to compel for failure to

comply with the meet-and-confer requirements set forth in Rule 37 and corresponding local

rules. See Schulte v. Potter, 218 F. App'x 703, 709 (10th Cir. 2007). Rule 37 requires

certification that the moving party has “in good faith conferred” with the opposing party in an

effort to obtain discovery without court intervention. Fed. R. Civ. P. 37(a)(1). Likewise, the

District of Utah’s local rule requires counsel to demonstrate “reasonable efforts to reach

agreement on the disputed matters.” DUCivR 37-1(a)(4).

       Here, USA has not sufficiently complied with the meet-and-confer requirements of the

local and federal rules. At the meet-and-confer phone call on Friday, October 18, UPCM stated it

would produce documents during the following week. Before the following week could even

begin, USA filed its short form motion to compel. By not allowing UPCM a reasonable time to

respond following the October 18 meeting, USA failed to adequately confer with UPCM. Rules

37 and 37-1 set forth more than a requirement to hold a perfunctory meeting prior to filing a

discovery motion. The rules require ongoing good faith and reasonable efforts to reach a

resolution prior to filing a motion. Having a meeting, or multiple meetings, is only part of the

process. Earnestly seeking a resolution is another.



                                            Page 2 of 3
       III.    Ruling

       Based on the foregoing, the Court DENIES Plaintiff’s short form motion to compel

without prejudice. (ECF No. 24). The parties are admonished to work together to find reasonable

solutions. The Court will not set an artificial requirement regarding future conferences, but the

parties should bear in mind the admonition of the District of Kansas on this subject:

       The parties need to address and discuss the propriety of asserted objections. They
       must deliberate, confer, converse, compare views, or consult with a view to
       resolve the dispute without judicial intervention. They must make genuine efforts
       to resolve the dispute by determining precisely what the requesting party is
       actually seeking; what responsive documents or information the discovering party
       is reasonably capable of producing; and what specific, genuine objections or other
       issues, if any, cannot be resolved without judicial intervention.

Cotracom Commodity Trading Co. v. Seaboard Corp., 189 F.R.D. 456, 459 (D. Kan. 1999).

       Should these production issues remain unresolved after further discussion, the Court will

entertain another motion. Both parties are encouraged to work together to make the discovery

process as efficient and meaningful as possible.

IT IS SO ORDERED.

Dated this 31st day of October, 2019.                By the Court:




                                                     Dustin B. Pead
                                                     United States Magistrate Judge




                                            Page 3 of 3
